Fourth Court of Appeals
                                 San Antonio, Texas
                                      February 2, 2015

                                    No. 04-14-00792-CV

                 BEXAR COUNTY DISTRICT ATTORNEY'S OFFICE,
                                 Appellant

                                             v.

                                   Frank HERNANDEZ,
                                         Appellee

                 From the 150th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2011-CI-14755
                         Honorable Laura Salinas, Judge Presiding

                                      ORDER
        Appellant’s brief was originally due January 30, 2015. On January 30, 2015, appellant
filed a motion requesting an additional thirty days in which to file its brief. We GRANT the
motion, but only IN PART.

       Because this is an accelerated appeal, we grant an additional twenty days; therefore,
appellant is hereby ORDERED to file its brief no later than February 19, 2015.


                                                  _________________________________
                                                  Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of February, 2015.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court